 

Case 20-10343-LSS Doc 4509 Filed 05/18/21 Page 1of1

; U.S. nik
May 12, 2021 S PANSRUPTCY couR?

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6th Floor

Wilmington, DE 19801

Judge Silverstein,

    
 

On a camping outing in October 1951 the Junior Assistant Scoutmaster enticed me and another
Seo a“.

 
 

| am dishearten that the BSA and their Insurance Companies are trying to settle for pennies on the
dollar.

After the emotional anguish and sociological damage that I have suffered the rest of my life, I feel
that there should be more restitution than that. | had a favorable impression of the BSA at that time
and was disappointed when this incident occurred. Also, I was hesitant to participate in other scout
activities. I have kept this a secret all my life. I have felt so ashamed that I have told no one about
this incident, not even my mother, my wife, or my children. To this day I feel uncomfortable when
aman puts his hand on my shoulder in a gesture of good will. This is the first time I have recounted
this incident because | have repressed it and didn’t want to think about it.

Thank you for your attention to this matter.

 
